Citation Nr: 0126126	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date prior to June 15, 
1995, for the award of a 100 percent evaluation for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision from the Los 
Angeles, California, Regional Office of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 2000, a statement of the case was issued in June 2000, 
and a substantive appeal was received in September 2000.  As 
a result of the veteran's change in residence, his claims 
folder was transferred to the Portland, Oregon, Regional 
Office (RO).  The Board notes that in his September 2000 
substantive appeal, the veteran requested a Board hearing at 
the RO.  However, in an October 2000 written statement, the 
veteran withdrew his request for a Board hearing.  

Finally, the Board notes that in a September 2000 statement, 
the veteran requested that his 100 percent rating for post-
traumatic stress disorder (PTSD) be rated permanent and 
total.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied entitlement 
to an effective date prior to June 15, 1995, for a grant of a 
100 percent evaluation for PTSD.

2.  Evidence received since the Board's January 1999 decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

3.  It is first factually ascertainable that an increase in 
severity of the veteran's PTSD occurred on June 13, 1995. 



CONCLUSIONS OF LAW

1.  Evidence received since the Board's January 1999 decision 
is new and material, and the veteran's claim of entitlement 
to an effective date prior to June 15, 1995, for the grant of 
a 100 percent evaluation for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).  

2.  The criteria for an effective date of June 13, 1995, for 
a 100 percent evaluation for PTSD, have been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes VA treatment 
records and VA examination reports.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for reopening a claim with new and 
material evidence and entitlement to an earlier effective 
date.  The discussions in the rating decision and statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, this issue need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The veteran's claim of entitlement to an effective date prior 
to June 15, 1995, for the award of a 100 percent evaluation 
for PTSD was denied in a January 1999 Board decision.  Except 
as provided in 38 U.S.C.A. § 5108, when a claim is disallowed 
by the Board, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7104.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108.  The veteran sought to reopen his 
claim in October 1999.  Although it was initially determined 
by the Los Angeles Regional Office that no new and material 
evidence had been received, after receipt of additional 
evidence the RO did find that new and material evidence had 
been received to reopen the claim.  However, although the RO 
may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
No. 01-7007 (Fed. Cir. Sept. 19, 2001).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board denied the veteran's claim in January 1999 on the 
bases that the record did not demonstrate that the veteran 
filed a claim for an increased evaluation prior to June 1995 
or that it was factually ascertainable that an increase in 
disability had occurred prior to June 15, 1995.

Evidence received in connection with the veteran's attempt to 
reopen his claim includes a January 2000 statement from a VA 
psychiatrist indicating that the veteran had been 
unemployable since February 1991, when he became completely 
disabled by PTSD.  The veteran has also submitted clinical 
notes dated from May to October 1994 that were not of record 
at the time of the January 1999 Board decision.  In view of 
the bases for the Board's January 1999 denial of the 
veteran's claim, these items of new evidence are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The additional evidence is 
therefore new and material and the claim is reopened.  A 
claim reopened after the presentation of new and material 
evidence will be reviewed on a de novo basis.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Earlier Effective Date Criteria

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information, or evidence was received by VA.  See 38 C.F.R. 
§ 3.1(r).

The applicable regulations also provide that a veteran may 
receive benefits by filing an informal claim, which is 
defined as "[a]ny communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs."  See 
38 C.F.R. § 3.155.  Such an informal claim must identify the 
benefit sought; and, upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  See 38 C.F.R. § 3.157(b).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In 
the case of claims for increased evaluations, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later, except as provided in paragraph 
two.  See 38 C.F.R. § 3.400(o)(1).  Paragraph two provides 
that for disability compensation, the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  

Analysis

At the outset, the Board notes that the veteran was granted 
service connection for PTSD and assigned an evaluation of 30 
percent in a November 1991 rating decision.  The veteran did 
not appeal that decision; thus, the November 1991 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The record 
also demonstrates that in a November 1993 rating decision, 
the RO confirmed and continued the 30 percent evaluation 
assigned for PTSD.  This decision also became final in the 
absence of a timely appeal. 

A written communication from the veteran requesting an 
increased evaluation was date-stamped as received on June 23, 
1995.  This communication constituted a formal claim for an 
increased rating.  The veteran's June 1995 claim for an 
increased evaluation shows that he had been admitted for 
treatment of his service-connected PTSD.  The record also 
shows that the veteran was admitted to a VA facility on June 
15, 1995, and that is the date which the RO has used to 
assign the effective date for the 100 percent rating.  

The Board recognizes at this point that certain medical 
reports prior to June 15, 1995, may be viewed as informal 
claims under 38 C.F.R. § 3.157(b).  However, the underlying 
question in the present case ultimately involves a 
determination as to the date it was first factually 
ascertainable that an increase in disability had occurred.  
If such date was during the one year period prior to receipt 
of any increased rating claim, then such date will be the 
effective date. 

As already noted, the RO assigned an effective date of June 
15, 1995, based upon the admission date of the veteran into 
the PTSD rehabilitation program.  The RO determined that the 
evidence showed that the criteria for a 100 percent rating 
were met as of that date.

The rating criteria for PTSD during the time period in 
question in this case provided for a 100 percent evaluation 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1995).  The criteria under DC 9411 for a 100% rating have 
each been found to be an independent bases for granting a 
100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Looking to the evidence, the Board notes that an outpatient 
treatment record from the West Los Angeles VA medical center 
dated on June 13, 1995, shows an impression of PTSD - 
exacerbated.  Another report dated June 14, 1995, shows that 
upon mental status examination, the veteran appeared 
withdrawn, guarded, and preoccupied with internal stimuli.  
The examiner noted the veteran was alert and oriented times 
three and his memory was intact, but he had difficulty 
remembering three objects.  The veteran admitted suicidal and 
homicidal thoughts, auditory and visual hallucinations, and 
some paranoid thoughts as well.  Judgment and impulse control 
was noted as poor.  The examiner noted the veteran appeared 
to be under the influence of drugs and that he needed a 
referral to a drug treatment program when his condition 
stabilized.  The diagnostic impression was substance-induced 
psychosis.  

The Board concludes that this evidence suggests that the 
schedular criteria for a 100 percent evaluation were met as 
of June 13, 1995.  The symptomatology noted on that date when 
viewed with the more serious symptoms reported on June 14, 
1995, appears to suggest near totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality.  These records document threats to kill himself or 
his family members.  Both auditory and visual hallucinations 
were also claimed by the veteran at that time.  The Board 
believes that such evidence supports a finding that it was 
factually ascertainable as of June 13, 1995, that the 
criteria for a 100 percent rating were met.  

However, the preponderance of the evidence is against a 
finding that it was factually ascertainable prior to June 13, 
1995, that the criteria for a 100 percent rating were met.  
Clinical records dated in 1993 and 1994 show treatment on 
various occasions for PTSD, work-related and family stress as 
well as drug and alcohol counseling.  In July and August 
1994, the veteran was seen for admission into an alcohol 
dependence program.  The reports show that the veteran was 
sleeping poorly, was under a great deal of stress with 
respect to his job, and had a sobriety relapse.  However, 
these items of evidence do not suggest virtual isolation in 
the community or incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities.  They also do not show that the veteran was 
demonstrably unable to obtain or retain employment.  It 
appears that the veteran was certainly having problems 
related to his PTSD, but he was still functioning in society 
and still employed.  The Board therefore finds that this 
evidence does not suggest that the criteria for a 100 percent 
rating were met.  

In support of his contentions, the veteran has also submitted 
three statements from VA physicians dated in February 1996, 
November 1996, and January 2000.  The 1996 statements 
indicate a history of impairment for many years due to PTSD.  
These statements are dated after June 15, 1995, and both 
physicians treated him following his admission to the West 
Los Angeles VA Medical Center in June 1995.  The January 2000 
VA psychiatrist statement indicates that the veteran had been 
unemployable since February 1991, when he became completely 
disabled by PTSD.  The psychiatrist stated that the veteran's 
occupational and social impairment were chronic and complete.  
However, the psychiatrist also stated that the veteran had 
been under his care since July 10, 1996.  Although these 
statements indicate that the veteran has suffered from PTSD 
symptomatology for many years, they do not demonstrate that 
the criteria for a 100 percent evaluation were met prior to 
June 15, 1995.  Each of these statements were written by 
physicians who first began treating the veteran after June 
15, 1995, thus they have no first-hand knowledge of the 
symptomatology experienced by the veteran prior to that date.  
Furthermore, the Board finds that the opinions expressed by 
these physicians are not supported by the clinical records of 
treatment prior to June 1995.  As noted above, clinical 
records prior to June 1995 do not paint a picture of someone 
who was isolated in the community, totally incapacitated due 
to psychoneurotic symptoms, or demonstrably unemployable.  

In sum, the record demonstrates that the RO received the 
veteran's formal claim on June 23, 1995.  The record also 
shows that the veteran was admitted for PTSD treatment on 
June 15, 1995.  However, clinical records dated on June 13 
and June 14 lead to the conclusion that it was factually 
ascertainable as of June 13, 1995, that the criteria for a 
100 percent rating had been met.  However, the totality of 
the evidence is against a finding that it was factually 
ascertainable prior to June 13, 1995, that a 100 percent 
rating was warranted under applicable rating criteria.



ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to an effective date prior to 
June 15, 1995, for the grant of a 100 percent evaluation for 
PTSD is reopened.  Entitlement to an effective date of June 
13, 1995, for a 100 percent evaluation for PTSD is warranted.  
To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

